Name: Commission Implementing Regulation (EU) NoÃ 220/2012 of 14Ã March 2012 derogating from Regulation (EC) NoÃ 967/2006 as regards the deadlines for communicating sugar quantities carried forward from the marketing year 2011/2012
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  production;  European Union law;  marketing;  information technology and data processing
 Date Published: nan

 15.3.2012 EN Official Journal of the European Union L 75/6 COMMISSION IMPLEMENTING REGULATION (EU) No 220/2012 of 14 March 2012 derogating from Regulation (EC) No 967/2006 as regards the deadlines for communicating sugar quantities carried forward from the marketing year 2011/2012 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Articles 85, in conjunction with Article 4 thereof, Whereas: (1) Article 17 of Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (2), lays down deadlines within which Member States have to communicate to the Commission the quantities of sugar carried forward to the next marketing year. (2) By way of derogation from Article 63(2)(a) of Regulation (EC) No 1234/2007, Article 1 of Commission Implementing Regulation (EU) No 214/2012 (3) extended, for the marketing year 2011/2012, the time limits within which Member States determine the deadline within which operators have to communicate to Member States their decision to carry forward surplus sugar production. (3) Consequently, deadlines within which Member States have to communicate to the Commission the quantities to be carried forward, pursuant to Article 17 of Regulation (EC) No 967/2006, should be shifted accordingly. (4) It is therefore necessary to derogate, for the marketing year 2011/2012, from the deadlines fixed in points (a) and (b) of Article 17 of Regulation (EC) No 967/2006. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from points (a) and (b) of Article 17 of Regulation (EC) No 967/2006, Member States shall communicate to the Commission not later than 1 September 2012, the quantities of beet and cane sugar from the 2011/2012 marketing year that are to be carried forward to the next marketing year. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall expire on 30 September 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 176, 30.6.2006, p. 22. (3) OJ L 74, 14.3.2012, p. 3.